Title: From Thomas Jefferson to Richard Rush, 27 December 1820
From: Jefferson, Thomas
To: Rush, Richard

thro depmt of State.
 Dear Sir
Monticello
Dec. 27. 20.
I took the liberty, in October last, to request you to put a catalogue of books, which I inclosed, into the hands of an honest bookseller, one to whom I might address myself with confidence hereafter without troubling you; and at the same time desired my correspondent in Richmond Capt Bernard Peyton to remit a bill of 40.£ sterling to be delivered to the Bookseller to be placed by him to my account.I now avail myself of the protection of your cover for the two inclosed letters. that to mr Roscoe will readily find it’s destination. mrs Cosway’s address I do not know. mr Cosway her husband, about 31. or 32. years ago when I knew them both in Paris, was the most celebrated miniature painter in England & perhaps in Europe. his house in London & cabinet was the fashionable daily resort of the diplomatic  corps, of foreigners & distinguished natives. he was living a year ago but paralytic. I think their residence will be known to the gentlemen of that art.I will say nothing to you of politics because I know no more of them than from the newspapers which you get. we are laboring hard under the portentous Missouri question. the preceding generation sacrificed themselves to establish their posterity in independent self-government, which their successors seem disposed to throw away for an abstract proposition. they have a right to do it, as we have to lament it. in all events I salute you with friendship & respect.Th: Jefferson